Citation Nr: 9917664	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  96-18 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Determination of the initial rating for service-connected 
post-operative plantar fasciitis of the left foot with 
calcaneal spur.

2. Determination of the initial rating for service-connected 
post-operative plantar fasciitis of the right foot, with 
calcaneal spur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1971 to June 
1995.

This appeal arises from a November 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which, in pertinent part, denied 
the veteran's claims for the appealed issues.  The veteran 
filed a notice of disagreement (NOD) in March 1996 only as to 
the issues of the assigned evaluation for residuals of 
diskectomy of the lumbar spine, the assigned evaluations for 
the bilateral foot disorder, and the denial of service 
connection for the bilateral hearing loss.  In May 1996 the 
RO increased the evaluation for residuals of diskectomy of 
the lumbar spine to 20 percent disabling, effective July 1, 
1995, the first day after the veteran's discharge from active 
duty.  That decision also granted service connection for a 
bilateral hearing loss, and assigned a noncompensable 
evaluation, effective July 1, 1995.  The grant of service 
connection for a bilateral hearing loss, with a 
noncompensable evaluation, is all the veteran requested in 
his March 1996 NOD; thus, this is a complete grant of 
benefits.  The veteran also did not file an NOD as to either 
the assigned evaluation or effective date; hence, this matter 
is not before the Board.  See Grantham v. Brown, 114 F.3d 
1156, 1159 (Fed. Cir. 1997).  A December 1997 rating decision 
increased the evaluation for residuals of diskectomy of the 
lumbar spine to 40 percent disabling, effective July 1, 1995.  
In a February 1997 statement the veteran withdrew his appeal 
of this issue.

The Board also notes the veteran's May 1999 statement that 
"I fall once a week because of the pain and arches in my 
feet and the residual pain and weakness I am experiencing in 
both my ankles."  That statement also indicated that his 
right ankle injury was "caused by the continuing weakening 
of both my ankles.  This pain and suffering I continue to 
have with my ankles along with my feet are[sic] residuals of 
the surgery performed on my feet while serving on active 
duty."  These statements, upon a liberal reading, appear to 
reasonably raise a claim for service connection for bilateral 
ankle disorders, secondary to the service-connected post-
operative residuals of bilateral ankle plantar fasciitis with 
calcaneal spurs.  The United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court) has expanded VA's duty to assist to include 
issues reasonably raised from a liberal reading of all 
documents or oral testimony submitted prior to the Board's 
decision.  38 U.S.C.A. § 5107(b) (West 1991); Godfrey v. 
Brown, 7 Vet. App. 398, 409 (1995); Butts v. Brown, 5 Vet. 
App. 532, 540-41 (1993); Suttmann v. Brown, 5 Vet. App. 127, 
132 (1993); EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  
Therefore, this claim is inferred from the record and is 
referred to the RO for development and adjudication.


REMAND

Initially, the Board finds the veteran's claims well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The 
Court has held that when a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Having 
submitted well grounded claims, VA has a duty to assist the 
veteran in their development.  See 38 U.S.C.A. § 5107(b).  
This duty has not yet been fully met, and this case, 
therefore, is not ready for appellate disposition for the 
reasons that follow.

The Court has held that at the time of an initial rating in 
an original claim separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119, 125 (1999).

The Board also notes that the veteran's claims are not claims 
for increased ratings.  A claim for an increased rating is a 
new claim, while the veteran's claims are, as a matter of 
law, original claims that were placed in appellate status by 
a notice of disagreement with the initial rating awards, and 
remain ultimately unresolved until a final decision.  
Fenderson, at 125.

Service connection for post-operative plantar fasciitis of 
the left and right foot, with calcaneal spur, was granted by 
the November 1995 RO decision on appeal.  A 10 percent 
evaluation for each foot was assigned at that time.  The 
veteran essentially contends that pain and reduced 
ambulation, along with the reduction in weight-bearing 
ability, caused by his service connected post-operative 
plantar fasciitis of the left and right feet, with calcaneal 
spur, have not been properly considered.

The Board notes that neither the September 1995 nor the April 
1996 VA examination reports, which indicate they are 
compensation examinations, contain any diagnoses whatsoever.  
These reports also do no indicate whether or not the veteran 
is wearing orthotic devices, and, if so, whether they are 
beneficial.  As such, they are inadequate for proper rating 
purposes.

The December 1996 VA examination report, which purports to be 
a spine examination, also includes findings as to the feet, 
and the diagnosis of status post-operative correction of 
plantar fasciitis in both feet.  Again, this examination 
failed to address whether or not the veteran is wearing 
orthotic devices, and, if so, whether they are beneficial.  
As such, this report is inadequate for proper rating 
purposes.

VA outpatient treatment records contain a January 1996 report 
which indicates an impression of plantar fasciitis.  A 
February 1996 VA treatment report, however, contains 
assessments of a varus foot deformity, post rest syndrome, 
myalgia/myositis, and metatarsalgia.

A May 1996 VA treatment report, which contains the same 
assessments as the February 1996 report, indicates that new 
orthotics were being made for the veteran.

A July 1996 VA treatment report contains assessments of varus 
foot deformity, myalgia, and achilles tendonitis, and 
indicates the veteran was to be checked for orthotics.

A December 1997 VA treatment report indicates the veteran was 
then working a 60 hour work week.

An April 1998 VA treatment report indicates that the veteran 
was being measured for new orthotics.

Also, functional loss of a part of the body due to pain on 
motion, fatigue, incoordination, and weakness, as required by 
38 C.F.R. §§ 4.40, 4.45 must be considered.  The Court in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), citing Ferraro v. 
Derwinski, 1 Vet. App. 326 (1991), Schafrath v. Derwinski, 1 
Vet. App. 589 (1991), and Quarles v. Derwinski, 3 Vet. 
App. 129 (1992), held that a rating examination must consider 
the functional loss of a part of the body due to pain on 
motion, fatigue, incoordination, and weakness, as required by 
38 C.F.R. §§ 4.40 and 4.45.

Hence, given the different diagnoses concerning the veteran's 
feet, which do not indicate whether they are related to his 
service-connected disability, and the indications that the 
veteran has received at least one, and possibly more, new 
orthotic devices since his last VA examination, the Board 
finds a thorough podiatry examination of the veteran is 
necessary to properly rate his service-connected disorders.  
When, during the course of review, it is determined that 
further evidence or clarification of the evidence is 
essential for a proper appellate decision, the Board shall 
remand the case to the agency of original jurisdiction, 
specifying the action to be undertaken.  38 C.F.R. § 19.9 
(1998).  The duty to assist includes conducting a thorough 
and contemporaneous medical examination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991); EF v. Derwinski, 1 
Vet. App. 324, 326 (1991) (quoting Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to fulfill its duty 
to assist, it is the opinion of the Board that further 
development in this case is warranted.  Accordingly, this 
case is REMANDED to the RO for the following action:

1.  The veteran should be afforded a VA 
podiatry examination for the purpose of 
determining the existence and current 
severity of any service-connected post-
operative residuals of plantar fasciitis 
of the bilateral feet, with calcaneal 
spurs.  The claims file, or a copy of the 
pertinent portions thereof, and a copy of 
this remand should be provided to the 
examiner in conjunction with this 
examination.  All indicated studies and 
tests should be performed.  In this 
regard the effects of any orthotic 
devices prescribed for the veteran should 
be specifically addressed.  These tests 
should include complete range of motion 
studies of both feet.  The examiner is 
specifically requested to review the VA 
treatment reports noted above, and to 
reconcile, if necessary, the 
assessments/impressions noted in the 
February, May, and July 1996 VA treatment 
reports.  If diagnoses other than plantar 
fasciitis and calcaneal spurs of the feet 
are rendered, the examiner is requested 
to provide an opinion as to whether it is 
at least as likely as not that these 
disabilities are related to his service-
connected post-operative residuals of 
plantar fasciitis of the bilateral feet, 
with calcaneal spurs.

Also, the examiner is requested to 
determine whether the veteran's service-
connected post-operative residuals of 
plantar fasciitis of the bilateral feet, 
with calcaneal spurs, disabilities, 
standing alone, exhibit weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should express an opinion on 
whether pain could significantly limit 
functional ability during flare-ups.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to pain on use or during flare-ups.  The 
report should be typed and should include 
the complete rationale for all opinions 
expressed.

2.  After completion of the above 
development, the RO should review the 
submitted report for compliance with the 
directives and objectives of this remand.  
If the report is deficient in any manner, 
it should be returned as inadequate for 
proper rating purposes, and should be 
properly amended.  

3.  After completion of the above, the RO 
should readjudicate the issues now on 
appeal.  If the determinations remain 
unfavorable to the veteran, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the applicable time 
period in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
both to obtain clarifying information and to accord the 
appellant due process of law.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until he is notified.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 



